Exhibit 99(b) ELIGIBLE ENTITY DESIGNATION AGREEMENT This ELIGIBLE ENTITY DESIGNATION AGREEMENT (as the same may be amended or modified, this “Agreement”) is made and entered into as of the 12th day of November, 2008 (the “Effective Date”) by and among FEDERAL DEPOSIT INSURANCE CORPORATION (the “FDIC”), GENERAL ELECTRIC CAPITAL CORPORATION (“GECC”), and GENERAL ELECTRIC COMPANY (“GE”). RECITALS WHEREAS, the FDIC has issued an Interim Rule effective October 23, 2008, 12 C.F.R. Part 370 (together with all updates, amendments and other modifications, including by adoption of any final or subsequent rule and FDIC guidance and interpretive materials regarding such Part 370, the “Rule”), establishing the Temporary Liquidity Guarantee Program (the “Program”); and WHEREAS, pursuant to the Rule, the FDIC will guarantee the payment of certain newly-issued “senior unsecured debt” (as defined in the Rule, hereinafter “Senior Unsecured Debt”) issued by Insured Depository Institutions, U.S. Bank Holding Companies, certain U.S. Savings and Loan Holding Companies, and affiliates of Insured Depository Institutions designated by the FDIC as “eligible entities” (as defined in and for purposes of the Rule, hereinafter “Eligible Entities”); and WHEREAS, GECC is a wholly-owned subsidiary of GE; and WHEREAS, GECC is a savings and loan holding company by virtue of its indirect 100% ownership of GE Money Bank, a federally-chartered thrift, and is supervised by the Office of Thrift Supervision; and WHEREAS, GECC is a Delaware corporation; and WHEREAS, GECC is the primary operating vehicle through which GE engages in financial services, providing financing to businesses and consumers; and WHEREAS, GECC has requested that the FDIC guarantee under the Program Senior Unsecured Debt issued by GECC; and WHEREAS, GECC is an affiliate of an Insured Depository Institution for purposes of the Rule; NOW, THEREFORE, in consideration of the premises and the representations, warranties, covenants and agreements hereinafter contained, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: EXECUTION VERSION 1.Definitions.Capitalized terms used and not otherwise defined in this Agreement have the meanings given such terms in the Rule. 2.Designation of GECC as Eligible Entity.On the terms and subject to the conditions set forth in this Agreement, GECC shall constitute an Eligible Entity under the Rule. 3.Commitments by GE and GECC. (a)GECC shall not issue Senior Unsecured Debt that is identified as “guaranteed by the FDIC,” unless such debt meets all of the criteria of “newly issued senior unsecured debt” (as defined in the Rule) and satisfies all of the requirements and conditions necessary to qualify as FDIC-guaranteed debt under the Rule. (b)In the event the FDIC does pay any claims pursuant to and in accordance with its guarantee of GECC debt under the Program, GECC shall reimburse the FDIC for any and all such amounts as are paid by the FDIC upon demand for payment of the same by the FDIC.In the event the FDIC does pay any claims pursuant to and in accordance with its guarantee of GECC debt under the Program, GE shall reimburse the FDIC for any and all such amounts as are paid by the FDIC upon demand for payment of the same by the FDIC; provided, however, that to the extent of such reimbursement, GE shall be subrogated to the rights of the FDIC against GECC as such rights relate to the FDIC’s payment of any claims under the FDIC guarantee of GECC debt.Upon the reasonable request of GE, accompanied by GE’s undertaking to reimburse the FDIC for all costs (including reasonable attorneys’ fees and costs) incurred by the FDIC in connection with the FDIC’s compliance with such request, the FDIC will provide GE with reasonable cooperation in pursuing GE’s subrogation rights under this Agreement. (c)GECC shall indemnify and hold harmless the FDIC from and against any and all losses, liabilities, damages, costs and expenses (including reasonable attorneys’ fees and costs) incurred by the FDIC and arising out of or in connection with any of (i) the issuance by GECC of any Senior Unsecured Debt, other than any Senior Unsecured Debt which is not guaranteed by the FDIC as contemplated by Section 370.3(f) of the Rule, (ii) the failure of GECC to comply with any of the covenants or other provisions of this Agreement, and (iii) any inaccuracy or breach of any representation or warranty made by GECC in this Agreement (for purposes of determining any such inaccuracy or breach and any resulting liability under this indemnification provision, such representation or warranty shall be read as if it were not qualified by and did not contain any concept of “material,” “materiality,” “material adverse effect” or similar qualification). (d)GE shall indemnify and hold harmless the FDIC from and against any and all losses, liabilities, damages, costs and expenses (including reasonable attorneys’ fees and costs) incurred by the FDIC and arising out of or in connection with any of (i) the failure of GECC to comply with any of the covenants or other provisions of EXECUTION VERSION 2 this Agreement (including GECC’s indemnification obligation contained in Section 3(c)), (ii) the failure of GE to comply with any of the covenants or other provisions of this Agreement, and (iii) any inaccuracy or breach of any representation or warranty made by GE in this Agreement (for purposes of determining any such inaccuracy or breach and any resulting liability under this indemnification provision, such representation or warranty shall be read as if it were not qualified by and did not contain any concept of “material,” “materiality,” material adverse effect” or similar qualification). (e)Prior to making any claim against GE under Section 3(d)(i), the FDIC shall give GECC written notice of GECC’s failure that gives rise to such claim against GE (but shall not otherwise be required to pursue or exhaust any remedies against GECC). (f)Unless the FDIC otherwise consents in writing, the representations and warranties contained in Section 4(d) shall remain true and correct in all respects. (g)Until June 30, 2012, each of GE and GECC shall make a good faith effort to inform the FDIC promptly of any material change in the information communicated in writing to the FDIC in connection with GECC’s request to designate GECC an Eligible Entity. 4.Representations and Warranties.Each of GE and GECC hereby represent and warrant to the FDIC as follows: (a)It is duly organized, validly existing and in good standing under the laws of the jurisdiction of its incorporation or organization and has all requisite power and authority (corporate or other) to own, lease and operate its assets and properties and to carry on its business as presently conducted. (b)It has all requisite power and authority (corporate or other) to execute, deliver and perform its obligations under this Agreement and to consummate the transactions contemplated hereby.The execution and delivery by it of, and the performance by it of its obligations under, this Agreement have been duly and validly authorized by all requisite action on the part of it, and this Agreement constitutes a valid and binding obligation of it enforceable against it in accordance with its terms, except as enforceability may be limited by applicable bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or other laws relating to or affecting the rights and remedies of creditors generally and to general principles of equity (regardless of whether in equity or at law). (c)The execution and delivery by it of this Agreement, the performance by it of its obligations hereunder and the consummation by it of the transactions contemplated hereby do not and will not:(i) violate any provision of its certificate or articles of incorporation or bylaws; (ii) require on the part of it any notice or filing with, or any permits, licenses, authorizations, registrations, franchises, approvals, consents, certificates, variances and similar rights obtained, or required to be obtained, EXECUTION VERSION 3 from any federal, state, municipal or other governmental department, branch, commission, board, bureau, agency or instrumentality, or other authorization of, or any exemption by, any federal, state, municipal or other governmental department, branch, commission, board, bureau, agency or instrumentality, in each case except as would not, individually or in the aggregate, have a material adverse effect on it or its ability to perform any obligation under this Agreement; (iii) in any material respect, result in a violation or breach of, constitute a default under, result in the acceleration of, give rise to any right to accelerate, terminate, modify or cancel, or require any notice, consent, authorization, approval or waiver under, or result in any other adverse consequence under, any material contract to which it is a party or by which it or any of its assets or properties is bound; (iv) violate or breach the terms of or cause any default under any law applicable to it or any of its properties or assets, except as would not, individually or in the aggregate, have a material adverse effect on it or its ability to perform any obligation under this Agreement; or (v) with the passage of time, the giving of notice or both, have any of the effects described in clauses (i) through (iv) of this Section. (d)GECC is (i) a corporation organized and existing under the laws of the state of Delaware or another state within the United States, (ii) an affiliate of GE, (iii) an affiliate of an Insured Depository Institution for purposes of the Rule, and (iv) together with its subsidiaries, the primary operating vehicle through which GE engages in financial services and provides financing to businesses and consumers. (e)The representations and warranties made by GE and GECC in this Agreement, and the information provided by GE and GECC to the FDIC in connection with GECC’s request to designate GECC an Eligible Entity (including the information set forth in the Recitals hereto), are true and correct in all material respects and do not omit any material facts necessary in order to make the statements made not misleading. (f)GE and GECC each hereby acknowledge that (i) the FDIC may be in possession of information relating to GE or GECC which information was not provided to the FDIC in connection with the request to designate GECC as an Eligible Entity (“Non-Qualifying Information”), and (ii) neither the representations and warranties of GE and GECC nor any obligations that may arise as a breach thereof shall be limited or otherwise affected by reason of the fact that the FDIC is or was at any time in possession of Non-Qualifying Information. 5.Oversight and Reports.Without limiting the application of the Rule generally to any FDIC guarantee provided pursuant to the Program with respect to GECC Senior Unsecured Debt, and without limiting the oversight or other authority to which GE or GECC may be subject by any other regulator, each of GE and GECC agree that (i) it shall be subject to the oversight of the FDIC pursuant to the provisions of Section 370.10 of the Rule (regardless of whether it is a “participating entity” for purposes of the Rule), and (ii) it shall notify the FDIC in writing within three (3) business days after the occurrence of any event that would reasonably be expected to result in any failure by GE or GECC to comply in any material respect with any of the covenants or other provisions of Section 3 of this Agreement.Without limiting the rights the FDIC may have under the EXECUTION VERSION 4 Rule or otherwise under this Agreement, GE and GECC acknowledge and agree that the FDIC may terminate this Agreement (but any FDIC guarantee shall be terminated in a manner consistent with Section 370.11 of the Rule) if either GE or GECC breaches any obligation or covenant contained, or there exists any inaccuracy in any representation or warranty made by GE or GECC, in this Agreement, and the same is not cured after notice and a reasonable opportunity to cure the same is provided by the FDIC (with such notice to specify such reasonable cure period).No provision of this Agreement shall be construed to affect the FDIC’s authority to terminate GECC’s status as an Eligible Entity pursuant to Section 370.11 of the Rule. 6.Survival.All representations, warranties, covenants and agreements contained in this Agreement shall survive (and not be affected in any respect by) the consummation of the transactions contemplated hereby. 7.Notices.All notices, requests, demands, and other communications required or permitted to be given or delivered under or by reason of the provisions of this Agreement shall be in writing and shall be given by certified or registered mail, postage prepaid, or, delivered by hand or by nationally recognized air courier service, directed to the address of such person set forth below: If to GE: General Electric Company 3135 Easton
